DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 3/21/2022, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 of 3/21/2022 has been withdrawn. 
Applicant's arguments with regards to prior art references Oates and Kuhn being in a different field of endeavor have been fully considered but they are not persuasive. The examiner does not believe that Oates and Kuhn are in a different field of endeavor because they are used in different apparatus. Oates and Kuhn are both sensors that have a frangible fuse to detect a change in what the sensor is monitoring. Both links essentially do the same type of sensing because they both are conductive and when broken an open electrical circuit is created. Therefore, the field of endeavor would be in sensing elements that have frangible circuitry. 
Applicant's arguments with regards to Oates teaches away from the use of frangible fuse portion have been fully considered but they are not persuasive. Prior art reference Oates does teach away from using a ceramic coating on the frangible link as stated in paragraph 31. However, the modification and combination being made is not a coating applied onto the frangible link but the link itself being made from a ceramic material. Therefore, Oates does not teach away the frangible link being made of ceramic but rather a coating being applied to the frangible link. 
The rejection is updated below and made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 20160363000 in view of Kuhn et al. US 20200271240.
Regarding claim 1, Oates discloses: 
A system for detecting abnormal movement (Fig 4) resulting from breakage of a shaft (50) in a gas turbine engine, the system comprising 
a detection circuit (all of 38, 32, 3, 35, 43, 45, 54), the detection circuit including 
a frangible fuse portion (32) and 
a plunger (38) connected to or adjacent the frangible fuse portion, 
wherein the plunger may be displaced as a result of movement of the broken gas turbine shaft to break the frangible fuse portion and thereby alter the detection circuit (Par 25), 
wherein the frangible fuse portion is conductive (Par 24: Conductive link 32).
However, Oates is silent as to:  
wherein the frangible fuse portion is conductive ceramic.
From the same field of endeavor, Kuhn teaches:
wherein the frangible fuse portion is conductive ceramic (Par 77: Frangible fuses are made of an alumina ceramic to close electrical paths in electrical circuits).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oates’s fuse to be a ceramic to since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (In re Leshin, 125 USPQ 416).
Regarding claim 2, Oates discloses all of the above limitations. However, is silent as to: 
wherein the conductive ceramic is a silicon carbide ceramic.
From the same field of endeavor, Kuhn teaches:
wherein the frangible fuse portion is conductive ceramic (Par 77: Frangible fuses are made of an alumina ceramic to close electrical paths in electrical circuits).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oates’s fuse to be a silicon carbide ceramic to since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (In re Leshin, 125 USPQ 416; See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.).
With that reasoning, the combination would result in: wherein the conductive ceramic is a silicon carbide ceramic or the like.
Regarding claim 3, Oates discloses
wherein the plunger is insulating ceramic (Par 31: Plunger has a ceramic coating that is insulating (Par 28).
Regarding claim 4, Oates discloses: 
The plunger is electrically isolate to stop the possibility of providing a conductive link between the blocks after the break of the fuse (Par 31). 
Therefore, wherein the plunger conductivity is approximately 1/1000 of the fuse conductivity would be a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the plunger’s conductivity being 1/1000 of the fuse conductivity as a matter of routine optimization (MPEP 2144.05(II)) (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Oates discloses
wherein the plunger is insulating ceramic (Par 31: Plunger has a ceramic coating that is insulating (Par 28).
However, Oates is silent as to: 
wherein the insulating ceramic is an alumina ceramic.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oates’s plunger to be a alumina ceramic to since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (In re Leshin, 125 USPQ 416; See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.).
With that reasoning, the combination would result in: wherein the insulating ceramic is an alumina ceramic.
Regarding claim 8, Oates discloses:
wherein the plunger is adjacent the frangible fuse portion (Fig 4),
and a plunger end portion adjacent the fuse is of narrower cross-section than the remainder of the plunger (32 has a narrower cross section than 38).
Regarding claim 11, Oates discloses: 
A system for detecting abnormal movement (Fig 4) resulting from breakage of a shaft (50) in a gas turbine engine, the system comprising 
a detection circuit (all of 38, 32, 3, 35, 43, 45, 54), the detection circuit including 
a frangible fuse portion (32) and 
a plunger (38) connected to or adjacent the frangible fuse portion, 
wherein the plunger may be displaced as a result of movement of the broken gas turbine shaft to break the frangible fuse portion and thereby alter the detection circuit (Par 25), 
wherein the frangible fuse portion is conductive (Par 24: Conductive link 32).
and the plunger is insulating ceramic (Par 31: Plunger has a ceramic coating that is insulating (Par 28).
However, Oates is silent as to:  
wherein the frangible fuse portion is conductive ceramic.
From the same field of endeavor, Kuhn teaches:
wherein the frangible fuse portion is conductive ceramic (Par 77: Frangible fuses are made of an alumina ceramic to close electrical paths in electrical circuits).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oates’s fuse to be a ceramic to since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (In re Leshin, 125 USPQ 416).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 20160363000 and Kuhn et al. US 20200271240 as applied to claim 1 above, and further in view of Mulera et al. US 6607349.
Regarding claim 6, Oates discloses all of the above limitations. However is silent as to:
wherein the fuse portion includes weakened portion or portions to facilitate breaking of the fuse at the weakened portion or portions.
From the same field of endeavor, Mulera teaches: 
a fuse portion (Fig 5: 24)
wherein the fuse portion includes weakened portion or portions to facilitate breaking of the fuse at the weakened portion or portions (24 has notches in the structure).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oates’s fuse portion to be separated from the plunger and the same fuse structure to allow minimization of components that must be located in the harsh turbine environment as compared to existing systems.  (Col 4, line 52-55).
Regarding claim 7, Oates discloses all of the above limitations. However is silent as to:
wherein the weakened portion or portions are surface notches or surface defects.
From the same field of endeavor, Mulera teaches: 
wherein the weakened portion or portions are surface notches or surface defects (Fig 5: 24 has notches in the structure).
This claim is covered by the modification made in claim 6.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 20160363000 and Kuhn et al. US 20200271240 as applied to claim 8 above, and further in view of Bilson et al. US 20070160457.
Regarding claim 9, Oates discloses all of the above limitations. However is silent as to: 
wherein the plunger end portion is tapered.
From the same field of endeavor, Bilson teaches:
A plunger (16)
A fuse (21)
wherein the plunger end portion is tapered (16 is tapered).
The art is analogues because plunger 16 breaks the sensor 21 to give an electrical signal that represents a shaft break.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oates to have a mechanical connection to break the sensor when the shaft breaks due to the mechanical connection being very reliable (Par 7).
Regarding claim 10, Oates discloses all of the above limitations. However is silent as to: 
wherein the plunger end portion is a protrusion from a plunger body.
From the same field of endeavor, Bilson teaches:
wherein the plunger end portion is a protrusion from a plunger body (16 has a protrusion on the end 22).
This claim is covered by the modification made in claim 10.
Regarding claim 12, Oates discloses all of the above limitations. However is silent as to: 
wherein the plunger end portion is a protrusion from a plunger body.
From the same field of endeavor, Bilson teaches:
wherein the plunger end portion is a protrusion from a plunger body (16 is tapered).
This claim is covered by the modification made in claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745